Citation Nr: 1432923	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  13-07 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left eye disability due to cataract surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1952 to January 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case is currently under the jurisdiction of the VA RO in New York, New York.

In September 2013, the Veteran presented sworn testimony during a Central Office hearing in Washington, DC, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

The preponderance of the evidence fails to establish that Veteran's left eye disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to VA compensation under 38 U.S.C. § 1151 for a left eye disability have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A January 2011 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish entitlement to compensation under 38 U.S.C.A. § 1151, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  VA treatment records and VA and independent medical opinions have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  The Veteran has not identified any outstanding relevant private or other treatment records. 

Opinions were obtained from a VA physician (September 2011) and an independent physician (May 2014).  The opinions involved a review of the claims file, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  The opinions are more than adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the Veteran concerning his post-surgical left eye disability and his contentions regarding its etiology.  There was also discussion relating to the Veteran's contention that informed consent was not obtained prior to the surgery.  Further, based on assertions that a VA physician could not provide an impartial opinion on his claim, the Board solicited the aforementioned independent medical expert (IME) opinion.


As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Section 1151 compensation is awarded for qualifying additional disability in the same manner as if such additional disability were service-connected. The purpose of the statute is to award benefits to those Veterans who were disabled as a result of VA treatment, VA surgery, or vocational rehabilitation. 38 U.S.C.A. § 1151(a) (West 2002 and Supp. 2013).

 For purposes of establishing entitlement to section 1151 benefits, a disability or death is a qualifying additional disability or qualifying death if the disability or death:

 (1) was not the result of the Veteran's willful misconduct; and

 (2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was -

 (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

 (B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151(a) ; 38 C.F.R. § 3.361(a)-(d) . 

First, there must be evidence of additional disability, as shown by comparing the Veteran's condition before and after the VA medical care in question. 38 C.F.R. 
§ 3.361(b).  VA considers each body part or system separately.  The additional disability must not be the result of the Veteran's willful misconduct. 38 U.S.C.A. 
§ 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the Veteran by VA.  38 C.F.R. 
§ 3.361(c).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility. 38 C.F.R. § 3.361(c)(1).  Additional disability caused by a Veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. 38 C.F.R. § 3.361(c)(3) . 

Third, with regard to causation, the proximate cause of the disability, as opposed to a remote contributing cause, must be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event that was not reasonably foreseeable. 38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

With regard to carelessness or negligence, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(1).  Minor deviations from those requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  Id.

With regard to reasonable foreseeability, whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).  But if the Board makes an initial determination that any additional disability was not caused by VA, the Board is not required to make a finding as to whether the event in question was reasonably foreseeable.  See 38 C.F.R. § 3.361(c); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005). 

Thus, section 1151 contains two causation elements - a Veteran's disability must not only be "caused by" the hospital care or medical treatment he received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  See 38 U.S.C.A. § 1151(a)(1).

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment the expected benefits, reasonably foreseeable associated risks, complications, or side effects, reasonable and available alternatives, and anticipated results if nothing is done. See 38 C.F.R. § 17.32(c).  Under 38 C.F.R. § 17.32(d), the informed consent process must be appropriately documented in the medical record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation, anesthesia or narcotic analgesia; are considered to produce significant discomfort to the patient; have a significant risk of complication or morbidity; or require injections of any substance into a joint space or body cavity. Id. 

In determining whether § 1151 compensation is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional left eye disability due to cataract surgery performed at the VAMC in Bronx, New York in October 2006.  

A review of the file includes an October 2006 Informed Consent for a "Retina - Pars Plana Vitrectomy."  The procedure is noted to involve the surgical insertion of instruments into the pars plana, which included "small incisions (surgical cuts) in the wall of the eyeball, microscopic instruments are inserted to remove and reconstruct the inside of the eye to improve its condition."  The Veteran was noted to have "decision-making capacity," and that consent was obtained.  The operation report indicates that the Veteran experienced the complication of posterior dislocation of the crystalline lens of the left eye.  The Veteran subsequently underwent a second left eye surgery two days later to remove the lens material retained after his first surgery.  The nurse's intraoperative report indicates that valid consent was confirmed and the operation report notes that the Veteran tolerated the procedure well and that there were no complications.  

Despite the Veteran's current complaints of additional left eye problems since the October 2006 surgeries, the medical evidence is negative for any treatment records relating to the left eye until a private treatment record dated in April 2008, nearly two years after the surgeries, noting that he had undergone a "difficult" surgery in October 2006.  The private physician did not note any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part or that the difficulty and complications of the surgery were not reasonably foreseeable.  

The Veteran was afforded a VA opinion in September 2011 with a February 2013 addendum opinion.  The VA physician concluded that the Veteran's current left eye disability was related to his October 2006 surgeries.  He indicated that the Veteran's initial cataract surgery was complicated by the rupture of the posterior capsule that resulted in the dislocation of the nuclear fragments into the vitreous and ultimately led to retinal edema, inflammation, glaucoma, and corneal decompensation.  However, the VA physician also determined that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  The addendum opinion further indicated that the Veteran's left eye disability was a foreseeable complication of cataract and would have been discussed with the Veteran as a risk of surgery during the informed consent process.

As the Veteran argued at his Board hearing that the VA physician had a conflict of interest as a VA employee, an independent medical expert (IME) opinion was obtained from the Program Director, Department of Ophthalmology, Director of Cornea, Refractive Surgery Services at the Louisiana State University.  Dated in May 2014, the IME indicated that he agreed with the VA physician.  He acknowledged that the October 11, 2006 surgery led to additional left disability.  However, he also explained that the national complication rate for cataract surgery is around 2 percent and that the complication the Veteran suffered during his first October 2006 surgery is a well-known complication.  He determined that the first VA surgeon's actions, specifically performing an anterior vitrectomy and cortical clean-up, placing the most stable intraocular lens available, and consulting with their vitreo-retinal colleague for further treatment, were correct.  As such, he determined that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  Further, he concluded that, in light of the national complication rate for cataract surgery, particularly relating to the Veteran's specific complication, the complication was a reasonably foreseeable event.

Upon review of the above evidence of record, including VA medical opinions, VA and private treatment reports, and hearing testimony and lay assertions, the Veteran's claim for §1151 compensation is denied.  38 U.S.C.A. § 1151(a); 
38 C.F.R. § 3.361(a)-(d) . 

At the outset, the evidence establishes that VA surgeries for the left eye in October 2006 did in fact cause additional disability to the Veteran's left eye. See 38 C.F.R. § 3.361(b) and (c).  This is shown in both the VA and private treatment records.  The VA and IME opinions also indicate that the Veteran has additional disability of the left eye resulting from his surgeries.   

This does not, however, end the Board's inquiry.  The remaining question in the present case is whether the proximate cause of additional disability to the left eye is either 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the left eye surgeries; or 2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

With regard to the issue of carelessness/ negligence, VA treatment records, VA clinician opinions, and private medical evidence of record do not establish that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  See 38 C.F.R. § 3.361(d)(1)(i).  The exact opposite is shown.  Both the VA medical expert and the IME determined that there was no evidence of carelessness, negligence, skill deficit, or erroneous judgment on the part of the VA eye surgeons.  There is no competent medical opinion that refutes in this finding.

The only other evidence that supports this aspect of the Veteran's claim consists of the statements of the Veteran and his representative.  Although laypersons, such as the Veteran and his representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive determinations as to clinical decisions and foreseeable complications based on knowledge of ophthalmic surgery.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Veteran and his representative have no such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2013).

The Veteran also contends that he never provided written consent for his VA eye surgery.  A review of the record reveals that the Veteran's assertions are incorrect. To that end, what is clear from the record is that VA health care providers complied with the informed consent requirements of 38 C.F.R. § 17.32, prior to the October 2012 VA eye surgeries.  See 38 C.F.R. § 3.361(d)(1)(ii).  The record shows that Veteran's consent was obtained. There is no probative support for the Veteran's assertion that VA's health care providers furnished the surgical treatment without the Veteran's informed consent. 

The Board is aware of the Court's holding that the presumption of regularity may not be used to conclude that a physician has fully informed a Veteran about a particular consequence of a particular medical procedure where the only evidence supporting the presumption is a generic consent form that was filled out properly. McNair v. Shinseki, 25 Vet. App. 98, 104-107 (2011).  A physician's failure to advise a Veteran of a foreseeable risk may be considered "a minor, immaterial deviation" if it is determined that "a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk."  Id.  Further, in Halcomb v. Shinseki, 23 Vet. App. 234 (2009), the Court held that the veteran did not establish lack of informed consent before eye surgery as the basis for entitlement to compensation benefits for loss of vision of the eye under 38 U.S.C.A. § 1151 based solely on failure of consent documents to list specific disclosed risks.  The failure to specifically specify which risks were reasonably foreseeable results of a medical procedure, and instead providing simply a generic informed consent form, was not negligence per se.  Essentially, in Halcomb the veteran did not present any evidence, not even his own statement, that consent was not informed.

The facts of the instant case show that the informed consent forms discussed the reasons for the eye procedures, what the specific procedures involved, and the expected benefits of the procedure.  The Board acknowledges that the informed consent form appear to be generic in nature.  However, it places great weight on it, because the document was signed by the Veteran and doctor before the surgery, following a consultation that was specifically about the surgery.  The Board, as finder of fact, places greater weight on this contemporaneous evidence, than it does on statements uttered years later and in conjunction with a claim.  

Of note, the Veteran did not begin arguing that informed consent was not provided until after it was essentially explained to him at his Board hearing that the mere presence of an additional disability following VA surgery did not satisfy the requirements for an 1151 claim.  In other words, even though he filed a claim for compensation, his initial statements in 2010 centered on the fact that the surgery had not been successful and had caused additional disability.  It was not until several years into the appeal process that he began to assert he was never fully informed about the potential complications stemming from the surgery.  If this were, in fact, the case, it seems more reasonable to the Board that he would have said so right from the very beginning, when he filed his claim, rather than years later.  This renders his later statements less credible.

With regard to the issue of reasonable foreseeability, it is not shown that the proximate cause of the Veteran's additional left eye disability was an event "not reasonably foreseeable." See 38 C.F.R. § 3.361(d)(2) . That is, the Veteran's complications from his VA eye surgeries were foreseeable ones.  The IME set for the a detailed explanation as to how and why the complications (additional disability) experienced by the Veteran "were all in the realm of 'reasonable foreseeability.'"  Statistical data was even provided to support this finding.  This well-reasoned IME opinion provides strong evidence against the theory that the proximate cause of the Veteran's additional left eye disability was an event "not reasonably foreseeable."  The Veteran's complications from his two VA surgeries were clearly foreseeable.  There is no contrary medical opinion of record on that issue. 

In making this determination regarding the foreseeability of the Veteran's post-op complications, the Board finds that the Veteran's complications from the VA eye surgeries were the type of risks that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).  As relevant to his point, consideration has been given to the Court's holding that the standard for foreseeability is what a "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 .  Merely because a treating physician, expert, or other health care provider actually foresaw certain risks does not mean that a reasonable health care provider with primary care for the patient would have disclosed these risks.  The key is what a "reasonable health care provider" would have disclosed.  Schertz v. Shinseki, No. 11-2694 (Vet. App. Sep. 26, 2013).  

In the present case, it is significant that IME in his medical opinion noted that the complications the Veteran encountered are "well-known risks of cataract surgery." The evidence of record thereby reflects that a "reasonable health care provider" would have considered the specific complications the Veteran sustained to be ordinary risks of treatment.  They were foreseeable complications of his VA eye surgeries.

Because it is found that informed consent was provided and that retinal edema, inflammation, glaucoma, and corneal decompensation were all reasonably foreseeable results of the eye surgery, the Board does not need to proceed to the question of whether a reasonable person would have proceeded with the surgery.  A close reading of McNair suggests that if it is determined that informed consent was provided, the 1151 analysis ends.  In fact, this is the only reading of McNair that would allow it to be consistent with Halcomb; and, since McNair did not overrule Halcomb, this is presumed to be the Court's intent. 

In Halcomb it was found that a generic informed consent form was adequate, because the veteran in that case had not objected to the content of the informed consent that had been provided.  Essentially, here, the Board has concluded that while the Veteran asserts that he was not informed of the risks of his cataract surgery, the weight of the evidence supports a finding that it is more likely than not that he was properly informed.  Given this conclusion, the Veteran's claim is effectively no different than that of the veteran in Halcomb. 

McNair does go on to allow that even if a reasonably foreseeable risk was not disclosed, it can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.  See McNair at 102. However, having reviewed the Veteran's claims, and for the reasons explained above, the Board does not believe that it is necessary in this case to address this question, because it was concluded that there was not in this case a failure to disclose the risks.

The claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional left eye disability due to cataract surgery must, therefore, be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to VA compensation under 38 U.S.C. § 1151 for a left eye disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


